DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/916,151 filed on 2 March 2016, now U.S. Patent 10,546,326 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Final Office Action is in response to the communication filed on 14 September 2021. Claims 1-100 have been cancelled, claims 101-103, 107, 109-111, and 115 have been amended, and no new claims have been added. Therefore, claims 101-120 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the claim objection(s); therefore the Examiner withdraws the objection(s).
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112, second paragraph; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment does not overcome the prior art rejection(s) under 35 USC §§ 102 or 103; therefore the Examiner maintains the rejection(s) as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 24 June 2021 and 11 August 2021 were filed after the mailing date of the application on 30 December 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 101-120 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to methods, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for computerized distribution of content by way of a content management system comprising: receiving an identity for a first individual user; receiving from a content provider, content meta-data and business preference information, the content meta-data comprising one or more identities of a provider, an author, or a subject of content associated with the content provider; utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user, wherein the user preference information includes at least a first assertion comprising a forward-looking declaration of the first individual user's intention to take future action related to the provider, the author, or 
Independent claim 110 is similar to claim 101, except directed to a group of users, i.e., a method for computerized management of content by way of a content management system, comprising: receiving an identity from each of a plurality of individual users; receiving an identity from each of a plurality of individual users; receiving from a content provider content meta-data and business preference information, the content meta-data comprising one or more identities of the provider, an author, or a subject of the content; grouping the plurality of individual users into a shared content group to generate shared content group preference information by aggregating individual user preference information of each of the individual users in the shared content group; utilizing the identities of the provider, the author, or the subject of the content to derive shared content group fit data by determining a degree to which the provider, the author or the subject of the content satisfies the shared content group preference information; utilizing the shared content group preference information to derive business preference fit data by determining a degree to which the shared content group preference information satisfies the business preference information; and providing to the content provider the shared content group fit data and the business preference fit data to permit one or more of 
Independent claim 115 is also similar, except focusing on a “champion” (i.e., a content author – e.g., of the provided content – see dependent claim 109) since indicating a method for computerized distribution of content by way of a content management system comprising: receiving an identity for an individual user; receiving an identity for a champion, wherein the champion is the author of content; receiving from a content provider, content meta-data and business preference information pertaining to the content, the content meta-data comprising an identity of the champion and an identity of a subject of the content; utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user; utilizing the identity of the champion to access champion preference information provided and/or authorized by the champion; deriving champion fit data as an aggregation of the individual user preference information, the champion preference information, and the subject of the content; and providing to the content provider the champion fit data to permit the provision of the content to the first individual user, wherein the provision of the content to the first individual user comprises filtering, prioritizing, modifying and/or delivery of the content in whole or in part to the first individual user.
The claim elements may be summarized as the idea of provisioning content based on the fit data between the content provider/author and the user(s); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim 
Examples of the use of future intent to provide content is ubiquitous and often derided – e.g., “would you like fries with that” or “would you like to super-size that” are specific examples of using a customer’s intent to purchase being used to provide an upsell or cross-sell by a clerk or salesperson. However, this/these example(s) encompass what the claims require – the user intending to purchase has been identified, the content provider has indicated preference information (e.g., the size or complementary product(s) being offered), and the clerk/salesperson is utilizing that information to estimate or determine a preference fit such that the upsell or cross-sell is provisioned to the customer, the claims merely apply this practice to content distributed via computer.
The dependent claims (claims 102-109, 111-114, and 116-120) appear to merely limit the application of the abstract idea since indicating the data used (i.e., user preference and business preference fit) (claim 102), the assertion being qualified with a probability and/or condition (claim 103), an integrity rating indicating correlation between an action and the assertion (claim 104), identifying actions that match the assertion and crediting an account (claim 105), using a plurality of individual users and grouping them into a shared group (as at independent claim 110) (claims 106 and 120), filtering, prioritizing, and/or modifying content provision (also as at independent claim 110) (claim 107), user input indicating rejection of 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the use of computers, but only based on the indication of for computerized management of content by way of a content management system, since there appears to be no computer involved other than the preamble indication of intended use or field of use.
The computerized management (even if actually required) is merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. The use of a forward-looking declaration as an assertion of intent for future action is merely naming the particular data being collected as part of the general abstract idea. 
  The additional element(s) do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, only limit the application of the idea and therefore do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 101-102, 104-108, 110, 113-117, and 119-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison).

Claim 101: Robison discloses a method for computerized distribution of content by way of a content management system comprising:
receiving an identity for a first individual user (see at least, e.g., Robison at ¶¶ 0109, “user identifying data” defined, 0042-0043, receiving user identifying data, 
receiving from a content provider, content meta-data and business preference information, the content meta-data comprising one or more identities of a provider, an author, or a subject of content associated with the content provider (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”);
utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”, each as requiring the user identity) wherein the user preference information includes at least a first assertion comprising a forward-looking declaration of the first individual user's intention to take future action related to the provider, the author, or the subject of content (Robison at 0014, 0042, 0071, 0080, 0084, including action by the user, such as by clicking a “Take Action” button which presents content based on this indication of intent to act, and the user can choose which content to respond to, and Robison at 0089, the users indication of following the celebrity being a forward-looking declaration of action, the action being at least following the celebrity) 
provisioning the content associated with the content provider to the first individual user in accordance with the business preference fit data (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”).

Claim 102: Robison discloses the method of claim 101 wherein provisioning content associated with the content provider to the first individual user in accordance with the business preference fit data is further provisioned in accordance with the user preference information (Robison at 0014, 0042, 0071, the concatenation indicating both as considered, 0089-0091, celebrity, social media, and/or nonprofit followers). 

Claim 104: Robison discloses the method of claim 101 further comprising: generating an integrity rating that is indicative of a correlation between the first individual user's action and the first assertion (Robison at 0026-0027, 0080, 0084). 



Claim 106: Robison discloses the method of claim 101 further comprising:
receiving an identity from each of a plurality of individual users in addition to the first individual user (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group);
grouping the first individual user and the plurality of individual users into a shared content group to generate shared content group preference information by aggregating individual user preference information of each of the individual users in the shared content group wherein the shared content group preference information includes at least a first shared assertion comprising a forward-looking declaration of the shared content group's intention to take future action related to the provider, the author, or the subject of content and utilizing identities of users of the shared content group to derive business preference fit data by determining a degree to which the shared content group satisfies the business preference information (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings”, 0091, “users to whom the nonprofit promoted concatenated information pairings”); and


Claim 107: Robison discloses the method of claim 101 further comprising:
utilizing the business preference fit data to permit one or more of filtering, prioritizing or modifying content associated with the content provider in its provision to the first individual user (Robison at 0025 and 0077, rankings used to sort, as prioritizing, 0089-0091, followers and users to whom concatenated information is promoted as filtering). 

Claim 108: Robison discloses the method of claim 101 further comprising: accepting an input from the first individual user indicating rejection of content by the first individual user (Robison at 0088, statistics for activities and promotions, 0089, ranking and metrics related to concatenation related to celebrity – where this data must, of necessity, include rejection data). 

Claim 110 is rejected on the same basis as claim 101 and 107 above since Robison discloses a method for computerized management of content by way of a content management system comprising the same activities, but as further indicating grouping the plurality of individual users into a shared content group to generate shared content group preference information by aggregating individual user preference information of each of the individual users in the shared content group; 



Claim 114: Robison discloses the method of claim 110 wherein the shared content group preference information further comprises an assertion comprising a forward-looking declaration of the shared content group's intention to take a future action related to the provider, the author, or the subject of the content (Robison at 0089-0091, followers and users to whom concatenated information is promoted – the declaration being the declaration to follow, and/or the required association of social media and/or the nonprofit so as to provision concatenated information pairings to the user(s)). 

Claim 115: Robison discloses the method for computerized distribution of content by way of a content management system comprising:
receiving an identity for an individual user (Robison at 0109, 0042-0043, 0089-0090);
receiving from a content provider, content meta-data and business preference information pertaining to the content, the content meta-data comprising an identity of the champion and an identity of a subject of the content (Robison at 0089-0091);

utilizing the identity of the first individual user to access individual user preference information provided and/or authorized by the first individual user (Robison at 0089-0091);
utilizing the identity of the champion to access champion preference information provided and/or authorized by the champion (Robison at 0089-0091);
deriving champion fit data as an aggregation of the individual user preference information, the champion preference information, and the subject of the content (Robison at 0089-0091); and
providing to the content provider the champion fit data to permit the provision of the content to the first individual user, wherein the provision of the content to the first individual user comprises filtering, prioritizing, modifying and/or delivery of the 

Claim 116: Robison discloses the method of claim 115 further comprising: after delivery of the content to the individual user, receiving feedback from the individual user, wherein the feedback indicates, at least in part, performance of the champion; and determining a payout amount for the champion based, at least in part, on the received feedback (Robison at 0090-0091, 0108, points credited based on actions). 

Claim 117: Robison discloses the method of claim 115 further comprising: crediting an account associated with the champion upon the one or more of filtering, prioritizing, or modifying the content in its provision to the first individual user or upon the provisioning of the content to the first individual user (Robison at 0090-0091, 0108, points credited based on actions). 

Claim 119: Robison discloses the method of claim 115 wherein the individual user preference information further comprises an assertion comprising a forward-looking declaration of the individual user's intention to take a future action related to the subject of the content (Robison at 0014, 0042, 0071, 0080, 0084, including action by the user, such as by clicking a “Take Action” button which presents content based on this indication of intent to act, and the user can choose which content to respond to, and Robison at 0089, the users indication of following the celebrity being 

Claim 120: Robison discloses the method of claim 115 further comprising:
receiving an identity from each of one or more of additional individual users in addition to the individual user (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group);
grouping the individual user and the one or more of additional individual users into a shared content group of users (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings”, 0091, “users to whom the nonprofit promoted concatenated information pairings”);
utilizing the identity of each individual user in the shared content group to access user preference information provided and/or authorized by the users in the shared content group (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”);
generating shared content group preference information by aggregating user preference information of each of the users in the shared content group (Robison at 0089-0091, followers and users to whom concatenated information is promoted); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison).

Claim 103: Robison discloses the method of claim 101 but does not appear to explicitly disclose wherein the first assertion is qualified with a probability and/or a condition (the Examiner notes that there is no positive recitation herein of using a probability or condition; therefore, no limitation is found). Where Robison does not appear to indicate an intention as a probability or as conditioned or conditional, the Examiner notes that there are only two physically or logically available possibilities – that the user states an absolute intention (i.e., 100% positive assurance of an action, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the only limited possibilities available in order to qualify an assertion with a probability and/or condition.
The rationale for combining in this manner is that qualifying an assertion with a probability and/or condition would be obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, and since the expectation of success appears the same, the motivation for using each statement type is the same – success is expected, as explained above.

Claims 109 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison) in view of Pasila (U.S. Patent Application Publication No. 2014/02145541).

Claim 109: Robison discloses the method of claim 101 but does not appear to explicitly disclose further comprising: receiving from a champion, registered as a second individual user having an identity distinct from the first individual user, content regarding one or more products, the content comprising information pertaining to at least a first specified goods and services provided by a goods and services provider, and wherein the content associated with the content provider provisioned to the first individual user includes the content received from the champion regarding the one or more products. Where Robison discloses “items” as promoted via the concatenating, these items are described as news and/or “web accessible content” items (Robison at 0041-0042, 0082, citing to 0042), it is not explicit that the item may be a product, such as goods or services. However, Pasila teaches identifying characteristics of an element that a celebrity may be advertising, such as on a web page (Pasila at 0050) so as to enable context based targeting, user information based targeting, and merchant based information targeting, so that “the content … is likely to be of relevance to the user”, and “enables the targeting of advertisements for only those products in stock” so as to not mislead (Pisala at 0070). Therefore, the Examiner understands and finds that the champion (or 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the products of Pasila in order to provide champion (or celebrity) information pertaining to a product, including goods or services so as to provide relevant context, user, and merchant based targeting that does not mislead.
The rationale for combining in this manner is that the champion/celebrity information pertaining to a product, including goods or services is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide relevant context, user, and merchant based targeting that does not mislead as explained above.

Claim 112: Robison discloses the method of claim 110, but does not appear to explicitly disclose wherein the shared content group preference information further comprises a determination of whether individual users in the shared content group are in virtual and/or physical proximity to one another. Where the groups in Robinson may be in virtual proximity (Applicant defined as “A plurality of Users consuming the same Content at the same time”, see Applicant ¶ 0126) since operating in real-time (Robison at 0070) (e.g., the users may be viewing the same show), it is not apparently explicit. Nevertheless, Pasila discloses physical proximity 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the products of Pasila in order to share content based on virtual and/or physical proximity so as to provide relevant context, user, and merchant based targeting that does not mislead.
The rationale for combining in this manner is that sharing content based on virtual and/or physical proximity is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide relevant context, user, and merchant based targeting that does not mislead as explained above.

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison) in view of Madara’s Ghost, Display Alternative Content for User’s with AdBlockers, dated 24 December 2011, downloaded 14 June 2021 from https://stackoverflow.com/questions/8625514/display-alternative-content-for-users-with-adblockers (hereinafter, Madara’s Ghost).

Claim 111: Robison discloses the method of claim 110 further comprising:
determining for each individual user in the shared content group, individual user content fit data by determining a degree to which the content satisfies for each individual user in the shared content group, individual user preference information for each corresponding individual user (Robison at 0089, followers of a celebrity, 0090, “users to whom the users promoted concatenated information pairings” indicates tracking each individual in a group, 0091, “users to whom the nonprofit promoted concatenated information pairings”, each indicating a perfect or complete degree of fit);
Robison, however, does not appear to explicitly disclose grouping one or more individual users of the shared content group whose corresponding individual user content fit data falls below a predetermined threshold into a shared content sub- group; and provisioning to the individual users in the shared content sub-group alternate content to the content provisioned to the shared content group. Madara’s Ghost post at Stackoverflow.com, though, teaches displaying alternative content to users that use AdBlocker software (Madara’s Ghost at 1, but continuing through the post stream) so as to encourage viewing of other content, such as unobtrusive, high quality ads (as an example – see Madara’s Ghost at 1, the alternative content indicated), where content fit data falling below a threshold may be content fit not 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the alternative content of Madara’s Ghost in order to provide alternative content based on content fit below a threshold so as to encourage viewing of other content.
The rationale for combining in this manner is that providing alternative content based on content fit below a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to encourage viewing of other content as explained above.

Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. (U.S. Patent Application Publication No. 2012/0110032, hereinafter Robison) in view of Al-Zaben (U.S. Patent Application Publication No. 2013/0157614).

Claim 118: Robison discloses the method of claim 115 but does not appear to explicitly disclose wherein deriving champion fit data further comprises: receiving, from a third-party, verification data pertaining to the champion and utilizing the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the content provision of Robison with the identity verification of Al-Zaben in order to verify champion data so as to confirm a billing rate and assure identity.
The rationale for combining in this manner is that verifying champion data is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to confirm a billing rate and assure identity as explained above.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive.



Applicant then argues the § 101 rejections, alleging with respect to Step 2A, Prong 1 that “Applicants respectfully assert that this is an overly broad interpretation of the scope of the claims. … The recitations of the various steps/elements in the claims demonstrates that there are multiple limitations that remove the claims from the category of organizing human activity, as addressed in further detail below.” (Remarks at 9) But Applicant never actually indicates what elements might, nor how they would, “remove the claims from the category of organizing human activity”. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them.
Applicant then argues the § 101 rejections with respect to Step 2A, Prong 2, alleging that “The independent claims each set forth multiple computerized operations to achieve a novel manner of computerized distribution or management of content. This alone demonstrates the existence of additional elements that integrate the exception into a practical application of the exception. Moreover, multiple operations in the independent claims are specific computer operations that are by definition, practical.” (Remarks at 10) This argument, to be clear, is that 
“Mayo made clear that transformation into a patent-eligible application requires "more than simply stat[ing] the [abstract idea] while adding the words `apply it.'" Id., at ___, 132 S.Ct., at 1294” (Alice v. CLS, 573 U.S. 208, 134 S.Ct. 2347, 2357, slip op. at 11, citing to Mayo v. Prometheus, 566 U.S. ___, 132 S.Ct. 1289).
“The introduction of a computer into the claims does not alter the analysis at Mayo step two. In Benson, for example, we considered a patent that claimed an algorithm implemented on ‘a general-purpose digital computer.’ 409 U.S., at 64, 93 S.Ct. 253. Because the algorithm was an abstract idea, see supra, at 2355, the claim had to supply a ‘`new and useful'’ application of the idea in order to be patent eligible. 409 U.S., at 67, 93 S.Ct. 253. But the computer implementation did not supply the necessary inventive concept; the process could be ‘carried out in existing computers long in use.’ Ibid. We accordingly ‘held that simply implementing a mathematical principle on a physical machine, namely a computer, [i]s not a patentable application of that principle.’ Mayo, supra, at ___, 132 S.Ct., at 1301 (citing Benson, supra, at 64)” (Alice v. CLS, 573 U.S. 208, 134 S.Ct. 2347, 2357-58, slip op. at 11-12). And
“Flook is to the same effect. … ‘Flook stands for the proposition that the prohibition against patenting abstract ideas cannot be circumvented by attempting to limit the use of [the idea] to a particular technological environment.’ Bilski, 561 U.S., Alice v. CLS, 573 U.S. 208, 134 S.Ct. 2347, 2358, slip op. at 12).
Applicant continues by arguing that both receiving steps, the utilizing of a user ID to access information about the user, and provisioning content “all set forth … computerized operations that operate on computer data, and not as generic or abstract operations” (Remarks at 10). However, this is merely indicating the abstract idea as applied or implemented by a computer.
Applicant then argues the § 101 rejections with respect to Step 2B, alleging that the specification indicates more and/or other activity than that which is claimed (“safeguards member privacy, providing tools to create and control in-depth profiles”, etc. as examples), and that the claims recite aspects of this (Remarks at 10-11). However, the Examiner cannot read limitations into the claims from the specification – see MPEP § 2111.01(II), and the claimed computer functions are receiving data (at two steps), a database lookup (using the user ID to access user information), and transmitting information (i.e., provisioning the content). All of these activities are included in the activities MPEP § 2106.05(d)(II) indicates as insignificant since well-understood, routine, conventional (“WURC”) activity.

Applicant then argues the § 102 rejection, alleging that Robison at 0013 provides or provisions to other users, where “[i]n contrast in applicant's claims the provisioning of content is for a particular user (claims 101, 115) or to a particular set of users (claim 110, ‘shared content group’)” (Remarks at 12). The claims require two entities – “a first individual user” whose identity is received, and “a content 
Applicant then argues with respect to claim 110, that Robison does not disclose aggregated content “utilized to derive business preference fit data which is then used ‘to permit one or more of filtering, prioritizing, or modifying content associated with the content provider in its provision to the shared content group’" (Remarks at 13). However, followers of a celebrity, celebrity cause, and/or a nonprofit are a group where the aggregated information is used to filter information to that group – only the follower grouping has the fit required and the information to them (and not to others that are not followers) is being at least filtered based on the group data.
Applicant then argues with respect to claim 115 that Robison does not disclose a champion (Id.); however, the champion need not be viewed as just the celebrity (as Applicant argues) – the user that has used the promote button (see Figs. 17-18, and 0088-0091) is also a “champion” as Applicant describes the term. Therefore, the champion is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sidman (U.S. Patent Application Publication No. 2010/0281364) indicating a widget to link content to promote it to friends, including by author identification, etc. (see, e.g., Sidman at least at 0046, 0098, 0111, 0126-0127, 0174).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622